PER CURIAM.
Petitioner seeks a belated appeal, but his petition fails to allege when his conviction and sentence were entered, as required by Florida Rule of Appellate Procedure 9.141(c)(3). We therefore dismiss the petition without prejudice to petitioner filing an amended petition containing the information required by rule 9.141(3), including but not limited to, the date and nature of the lower tribunal’s order sought to be reviewed and the nature, disposition and dates of all previous proceedings in the lower tribunal and, if any, in appellate courts.
DISMISSED.
PETERSON, SAWAYA and PLEUS, JJ., concur.